Citation Nr: 0633420	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  98-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating determination of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a nervous disorder.  

This matter was previously before the Board in October 2003, 
at which time it was remanded for further development.

In an August 2005 decision, the Board found that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for a nervous disorder, to 
include schizophrenia, and remanded this matter for further 
development, to include a VA examination.  


FINDINGS OF FACT

The veteran's schizophrenia clearly and unmistakably existed 
prior to active service and did not increase in severity 
during that service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

2.  The veteran's preexisting schizophrenia was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

August 2001 and March 2004 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The March 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against this claim, any questions as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  An examiner did report 
on one occasion that the veteran was in receipt of Social 
Security Disability benefits.  The claims folder does not 
contain a decision or underlying medical evidence pertaining 
to the award of such benefits.  The veteran has not 
identified any specific Social Security decision or submitted 
releases so that VA could obtain a decision or records.  
Under the VCAA, VA is only obligated to obtain records that 
are adequately identified.  38 U.S.C.A. § 5103A(b),(c).  
Although the VCAA notice letters advised him and his 
representative of the need to identify relevant records, he 
has not identified Social Security records.  They are 
therefore not adequately identified.

No other relevant records have been identified.  The veteran 
was also afforded several VA examinations that yielded 
opinions needed to decide the claim.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The United 
States Court of Appeals for the Federal Circuit has adopted 
the General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the veteran's service medical records reveals 
that at the time of a January 1977 preenlistment examination, 
normal psychiatric findings were reported.  In his January 
1977 report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had frequent 
trouble sleeping; depression or excessive worry; loss of 
memory or amnesia; nervous trouble of any sort; or periods of 
unconsciousness.  

In a February 1977 letter from the United Counseling Service 
of Bennington County, it was indicated that the veteran was 
known briefly to their agency from March 1976 to June 1976, 
at which time he was having difficulty with school, becoming 
very anxious about changes in his family life as he 
approached his 18th birthday, and feeling quite confused 
about his career choices.  He was noted to have been admitted 
to Putnam Memorial Hospital in Bennington and subsequently to 
a rehabilitation program at Vermont State Hospital.  In part, 
this major hospitalization was due to a drug reaction from 
medication given at Putnam Hospital.  

It was noted that the veteran improved rapidly while at 
Vermont State Hospital, obtained his high school equivalency, 
and upon discharge moved out of the area.  It was further 
indicated that it appeared that the veteran was anxious to 
join the military service and that he might benefit from this 
experience.  

The service medical records show that in March 1977, the 
veteran was noted to have been talking to a chaplain when he 
became destructive and violent.  The Shore Patrol was called, 
and he was told that he had to be handcuffed.  At that time, 
he again became violent.  It was noted that the veteran 
reported that he had been talking to God and that he wanted 
to explain about that.  A diagnosis of acute schizophrenia 
was rendered.

The veteran was hospitalized later in March 1977.  In the 
hospital report it was noted that the veteran had been 
referred from the chaplain's office while in his eighth day 
of basic training as a result of bizarre and destructive 
behavior.  He was noted to not be a reliable historian.  He 
reportedly became upset about difficulties he was having with 
basic training.  He wanted out of the Air Force but could not 
find anyone to help on that day.  He had unsuccessfully 
attempted to contact his brother, his training instructor, 
and then the Base chaplain.  Feeling frustrated, he 
physically battered a candy machine in the chapel.  While in 
the ER for four days after admission, he deluded himself that 
everyone who spoke to him was a chaplain.

The veteran reported one prior hospitalization at the Vermont 
State Hospital.  He was admitted for 30 days in April 1976 
with the diagnosis of acute schizophrenic reaction.  The 
veteran stated that he was there because he was not sure if 
his parents were in Heaven.  His father committed suicide in 
1973 and his mother died in 1972 from multiple sclerosis.  He 
stated that it was his fault that his father felt sorrowful 
about his mother's death.  

After his release from the Vermont State Hospital he was 
treated on an outpatient basis in Bennington, Vermont.  He 
lived with his sister at that time and remained aloof, 
wandered aimlessly, and refused to find a job.  He had no 
friends while living with his sister.  He moved out after 
being confronted about his hygiene.  He moved in with his 
brother and continued this behavior until he tried to set 
fire to his brother's robe during an argument.  

From July 1976 through October 1976 the veteran worked as a 
day laborer and lived at the YMCA.  He obtained his high 
school GED during that time.  He discontinued therapy, lost 
his job, and traveled aimlessly for some time.  Toward the 
end of the year the veteran moved in with his brother.  He 
again felt rejected and impulsively joined the Air Force.  

At the time of his March 1977 admission, the veteran was 
guarded, suspicious, and would not speak to anyone unless he 
believed the person was a chaplain.  He reported that God had 
told him to tell the chaplain that he was doing a good job.  
The veteran was not oriented to person or place.  He would 
identify staff as his training instructors and believed that 
he was in his basic military training dormitory.  He denied 
any illusions or hallucinations.  

Clinical estimate of intelligence was within the normal 
range.  His ability to process similarities, serial sevens, 
and digits forwards and backwards were impaired as were his 
immediate recall, and recent and remote memories.  His 
thinking was confused, concrete, and overly personalized.  He 
seemed to think that most people who saw him on the day of 
admission were ridiculing him.  The veteran's mood was 
ambivalent and his affect was blunted.  The veteran was 
considered to be a danger to himself.  Insight into his 
problem was minimal.  

The veteran's early and mid-hospitalization was marked by 
physical agitation, confusion, ambivalence, flattened affect, 
and over inclusive thinking to which his conceptual 
boundaries were lost or blurred.  He experienced auditory and 
visual hallucinations, paranoid delusions, private logic, and 
he showed echopraxia.  The veteran's symptomatology was 
noticeably reduced with medication and supportive milieu 
therapy.  

A final diagnosis of schizophrenia, paranoid type, chronic, 
severe, manifested by auditory and visual hallucinations, 
ambivalence, flat affect, loose associations, private logic, 
and paranoid delusions, was rendered.  

It was recommended that the case be reviewed by a Medical 
Board.  The veteran was found competent for pay and records 
but did require further hospitalization.  The veteran was 
noted to not be able to live outside a protective environment 
and was not capable of his own care.  It was felt that the 
veteran should be transferred to the VA Hospital in White 
River Junction, Vermont.  The veteran was not considered a 
danger to himself or others.  He was not qualified for world 
wide duty or retainable on active duty.  The veteran was 
aware of possible adverse effects of his medication and his 
prognosis was described as guarded with appropriate care.  

A Medical Evaluation Board (MEB) found that the veteran had 
schizophrenia, paranoid type, chronic, severe, with severe 
impairment for social and industrial adjustment, requiring 
more than 90 days of hospitalization.  The approximate date 
of onset was 1976.  The MEB found that this condition existed 
prior to service and was not permanently aggravated by 
service.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was admitted to Putnam Memorial Hospital 
on an emergency basis in March 1976.  He was noted to have a 
long history of various maladjustments.  When first seen in 
the hospital he appeared terrified, extremely withdrawn and 
uncommunicative.  There was no clear evidence of delusions or 
hallucinations; but his behavior was described as 
consistently bizarre.  As examples, it was noted that on 
several occasions he had to be retrieved from the stairwell.  
On one occasion he was found hanging upside down, and on 
another was outside the stair rails and said that he was 
going to jump.  A diagnosis of acute undifferentiated 
schizophrenia was rendered.  

It was doubted that he could be safely managed in a general 
hospital on a voluntary basis, and as a result it was decide 
in April 1976 to transfer him to the Vermont State Hospital.

On admission to the Vermont State Hospital it was reported 
that the transfer was because of suicidal gestures and 
threats.  He had had many family difficulties and was unable 
to cope with school.  On mental status examination he 
displayed the effects of being on medication.  He spoke 
slowly in a whisper.  His affect was blunted.  His judgement 
was intact, but his insight was poor.  He was oriented to 
person, place and time.  During hospitalization he received a 
GED.  He was discharged in May 1976 with a diagnosis of acute 
schizophrenic episode.

In September 1986, the veteran was hospitalized complaining 
of severe depression secondary to the loss of a relationship 
and was obsessing in a rather nonproductive way of what to do 
about this.  A diagnosis of bipolar disorder, mixed type, was 
rendered at that time.  

The veteran was again hospitalized in January 1997.  At the 
time of admission, the veteran reported that he had had a 
microchip placed in his forehead so that he could be tracked.  
A diagnosis of paranoid schizophrenia, episodic, with inter-
episode residual symptoms, was rendered.  

At the time of a November 2004 VA examination, the veteran 
was noted to have been in the Air Force from March 1977 to 
August 1977.  When he was in training he had a breakdown and 
was ultimately discharged under honorable conditions for 
medical reasons.  The examiner indicated that he had reviewed 
the claims folder.  The examiner noted that the veteran was 
claiming that his schizophrenia was aggravated during his 
period of active service.  

The veteran stated that his first hospitalization occurred 
when he was 17 years old prior to going into the Air Force.  
He indicated that he only had a few outpatient visits after 
that hospitalization and was ultimately admitted into the Air 
Force.  He stated that he told the recruiter about the 
hospitalization and that the recruiter informed him to have a 
letter written by a physician saying that he was fine.  

The veteran was noted to have been hospitalized around five 
times.  Typical of the summaries were diagnoses of paranoid 
schizophrenia and delusions, with thought disorder.  

The veteran's parents were noted to have died at an early 
age.  His mother died of multiple sclerosis and his father 
died in a hunting accident.  He lived with his cousin until 
he was hospitalized at 17.  He then moved in with his sister 
and then his brother before joining the Air Force.  The 
veteran was noted to have received his GED prior to entering 
the military.  He said that he got along with his peers and 
teachers.  The veteran had been married for five years.  His 
wife subsequently left him for someone else.  The veteran 
stated that he was currently on Social Security disability.  

Mental status examination revealed no indication of any 
current thought disorder and there were no current delusions 
or hallucinations.  The veteran did state that in the past he 
was quite paranoid and also hallucinated prior to being on 
medication.  He reported that he had not had impulse problems 
since being in the military.  The veteran denied having any 
current suicidal ideation and denied ever having homicidal 
ideation.  He also denied any panic or anxiety attacks.  The 
veteran slept well and ate three meals per day.  

The examiner noted that the pre-military stressors were 
losing his parents at such a young age and being bounced from 
one relative to another.  Post-military, the veteran had been 
under employed and had not had successful relationships.  
During the military he could not name any specific trauma 
other than being in boot camp.  

There was no trauma that occurred there even though the 
examiner noted that it must have been stressful for him.  The 
examiner stated that this was nothing more than the expected 
stress of basic training.  He noted that the veteran's 
condition increased permanently in overall severity in the 
military but this was also the natural progression of 
schizophrenia and not specifically due to any specific 
military stressor.  An Axis I diagnosis of paranoid 
schizophrenia, chronic, was rendered.  

In its December 2005, remand the Board asked that the 
examiner who conducted the December 2004 examination review 
the claims folder and acknowledge such review in an addendum 
to that examination.  The examiner was requested to answer 
the following questions:  Was it clear and unmistakable that 
the disability diagnosed as acute schizophrenia in the pre-
service hospital records underwent no permanent increase in 
severity during service?  If the disability diagnosed as 
acute schizophrenia underwent a permanent increase in 
severity during service, was such increase due to the natural 
progress of the disease?  Did any other current psychiatric 
disability have its onset in service or within one year after 
service?

The examiner was to provide a rationale for these opinions.  
If the examiner was unavailable, another suitable physician 
was to be asked to review the claims folder and provide the 
necessary opinions.

In a September 2005 VA examination report, it was indicated 
that the veteran's claims folder had not been reviewed.  The 
examining physician was different from the physician who 
conducted the November 2004 examination.  As such, the 
veteran was afforded an additional VA examination. 

The examiner noted that the veteran had a long history of 
psychiatric treatment dating all the way back to age 17.  He 
had a history of one psychiatric hospitalization occurring 
before enlisting in the military.  He had three 
hospitalizations subsequent to his military service.  The 
veteran carried a diagnosis of schizophrenia, paranoid type.  
He was currently being medicated with Haldol.  The veteran 
stated that he was surviving off of social security 
disability.  The veteran had a difficult childhood in that 
his parents died when he was 14 and 15 years old.  He went to 
live with a cousin before enlisting in the service.  

The examiner noted that the veteran looked 10 years older 
than his stated age.  Mental status examination revealed that 
he was not actively psychotic and appeared to be quite 
reality oriented at the time of the examination.  The veteran 
did have a well documented history of psychosis and was 
taking Haldol.  The veteran noted having passing suicidal 
ideation.  He stated that he had only been arrested one time 
in 1995, when he was very delusional.  The veteran reported 
that his childhood was very difficult and they moved numerous 
times.  He stated that he enlisted in the Air Force and that 
by the end of basic training he was apparently doing poorly.  
The veteran indicated that he was sent to Wilford Hall 
Medical Center and later transferred to the Albany VA where 
he was discharged.  

When asked how his personality had been affected by his 
military experience, the veteran replied that it had been 
hindering him.  He stated that he was not the same person and 
that he had diminished capacity as a result of the time in 
basic training.  The veteran stated that he felt fine about 
his military experiences and that he just did not measure up.  
He indicated that he was overwhelmed by the specter of 
completing basic training and believed that this caused him 
to have a mental breakdown.  When asked about post-military 
stressors, the veteran identified really few.   Divorce could 
be one.  The veteran appeared to be socially isolated but did 
participate in a day treatment program, which was a clear 
source of support for him.  A diagnosis of schizophrenia, 
paranoid type, partial remission, was rendered.  

The examiner concluded that it was apparent that the veteran 
suffered from schizophrenia, paranoid type.  He appeared to 
be in partial remission at this point in time, related to the 
medication.  The veteran was noted to be seriously impaired 
in his overall functioning.  The examiner stated that the 
veteran's schizophrenia was a genetically inherited disorder.  
He did have a history of one psychiatric hospitalization 
occurring prior to his military service.  

The examiner noted that the veteran spent a brief amount of 
time in the military that in his opinion did not 
significantly impact upon the development of his 
schizophrenia in any way.  He noted that the veteran would 
have developed schizophrenia regardless of whether he 
enlisted in the Air Force and went through basic training.  
The examiner indicated that it was his opinion that the 
veteran's military service did not have a significant impact 
on his psychological functioning or the unfolding of his 
schizophrenia.  

In a March 2006 addendum report, the examiner stated that 
while the September 2005 VA examination report indicated that 
the C file had not been reviewed the dictation should have 
read:  Note:  C file was reviewed.  The examiner indicated 
that he had again thoroughly reviewed the veteran's C file 
and stated that it was his opinion that the veteran's 
primmary disabling condition was schizophrenia, 
undifferentiated type.  He again stated that the veteran's 
schizophrenia was a genetically inherited disorder.  He noted 
that the veteran served such a brief time in the military 
that it was hard to imagine that the military had a 
significant impact on his functioning either for good or ill.  

The pre-service hospitalization records clearly and 
unmistakable show that schizophrenia existed prior to 
service.  All subsequent medical records and opinions accept 
that the schizophrenia was identified prior to service.

A remaining question is whether the pre-existing disability 
clearly and unmistakably was not aggravated in service.  The 
November 2004, September 2005, and March 2006 opinions 
essentially find that the pre-existing schizophrenia did not 
undergo a permanent increase in severity during service.  The 
Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Comparing the symptoms reported in service to those reported 
prior to service, it does not appear that there was an 
appreciable increase.  While delusions were not reported 
prior to service, and were reported during service; it is 
also true that the bizarre and suicidal behavior reported 
prior to service was not present during service.  The veteran 
avoided psychiatric hospitalization for approximately 12 year 
after service, and at that time, described his inservice 
auditory hallucination as isolated.  Recent VA treatment 
records show that the veteran was mentally stable with no 
reported suicidal thoughts.

The veteran contends that his disability was aggravated 
during service, but he has been found by medical 
professionals to be an unreliable historian.  He has not 
reported any specific way in which his psychiatric disability 
became permanently worse during service.  Moreover, his 
contention must be weighed against the expert medical 
opinions and treatment records during, before and after 
service.  These unanimously show no permanent increase in the 
pre-existing psychiatric disability during service.  The 
Board thus concludes that the evidence is clear and 
unmistakable that there was no aggravation of the pre-
existing schizophrenia in service.

As there is clear and unmistakable evidence that the disorder 
preexisted service and clear and unmistakable evidence that 
the disorder was not aggravated during service, the 
presumption of soundness is rebutted.  Service connection can 
only be established if the pre-existing schizophrenia was 
aggravated in service.  The same evidence which rebuts the 
presumption of soundness also serves to show that there was 
no permanent increase and hence no aggravation in service.  
The Board concludes that the preponderance of the evidence of 
is against the veteran's claim for service connection for 
schizophrenia and the benefit of the doubt doctrine is not 
for application. Gilbert, 1 Vet. App. 49.  The claim is 
therefore denied.


ORDER

Service connection for schizophrenia is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


